— Appeal by the defendant from a judgment of the Supreme Court, Westchester County (Hickman, J.), rendered June 20, 1985, convicting him of escape in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no meritorious issues which could be raised on appeal. Counsel is granted leave to withdraw (see, Anders v California, 386 US 738, reh denied 388 US 924; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606). Thompson, J. P., Spatt, Sullivan and Harwood, JJ., concur.